DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. Claims 1, 9, 15, 17, and 19 are newly amended by the response received September 24, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP 03292545 A)
Consider claim 1, Miyazaki discloses a livelock recovery circuit for a processor, the livelock recovery circuit comprising: detection logic configured to monitor one or more control signals of the processor to detect if the processor illegally repeats an instruction (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the addresses do not match, the loop counter (8) is cleared to 0 and the contents of the old program counter (6) are updated with the contents of the current program counter (5) (steps S23 to S25). On the other hand, if the addresses match, the loop 

Consider claim 2, Miyazaki discloses the livelock recovery circuit of claim 1, wherein the detection logic is configured to detect that the processor has illegally repeated an instruction when the detection logic detects from the program counter (i) that a frequency of fetching a same instruction by the processor is greater than a threshold, or, (ii) that the processor has fetched a same instruction more than a threshold number of times within a particular period (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the addresses do not match, the loop counter (8) is cleared to 0 and the contents of the old program counter (6) are updated with the contents of the current program counter (5) (steps S23 to S25). On the other hand, if the addresses match, the loop counter (8) is incremented. When an infinite loop of a program occurs, the loop address is usually limited to a narrow area of the memory space, and the lower m bits of the program address vary, but the upper remaining bits remain unchanged. Accordingly, address coincidence is continuously detected, and the loop counter (8) continuously counts up. When the specific value is reached (for example, the counter overflows), the loop counter (8) outputs the loop detection signal (9) (steps S23 to S26 to S28)).

Consider claim 12, Miyazaki discloses the livelock recovery circuit of claim 1, wherein the detection logic is configured to, in response to detecting that the processor has illegally repeated an instruction, generate a signal indicating that the detection logic has detected the processor is in livelock (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the addresses do not 

Consider claim 13, Miyazaki discloses the livelock recovery circuit of claim 1, wherein the transition logic is configured to cause the processor to transition to the known state by setting a state of the processor to the known state (page 9, this loop detection signal (9) starts the restart recovery process by transferring the contents of the restart address register (Process 0) to the current program counter (5).).

Consider claim 15, Miyazaki discloses the livelock recovery circuit of claim 1, wherein the transition logic is configured to cause the processor to transition to the known state by invoking an interrupt (page 9, this loop detection signal (9) starts the restart recovery process by transferring the contents of the restart address register (Process 0) to the current program counter (5).; in other words, the current program flow is interrupted such that the program flow is instead redirected to the restart address).

Consider claim 17, Miyazaki discloses a method of recovering a processor from livelock, the method comprising monitoring, by a livelock recovery circuit, one or more control signals of the processor to detect when the processor has illegally repeated an instruction (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the addresses do not match, the loop counter (8) is cleared to 0 and the contents of the old program counter (6) are updated with the contents of the current program counter (5) (steps S23 to S25). On the other hand, if the addresses match, the loop counter (8) is incremented. When an infinite loop of a program occurs, the loop address is usually limited to a narrow area of the memory space, and the lower m bits of the program address vary, but the upper remaining bits remain unchanged. Accordingly, address coincidence is continuously detected, and the loop counter (8) continuously counts up. When the specific value is reached (for example, the counter overflows), the loop counter (8) outputs the loop detection signal (9) (steps S23 to S26 to S28)); and in response to detecting that the processor has illegally repeated an instruction, causing, by the livelock recovery circuit, the processor to transition to a known state (page 9, this loop detection signal (9) starts the restart recovery process by transferring the contents of the restart address register (Process 0) to the current program counter (5).); wherein detecting that the processor has illegally repeated an instruction comprises using a program counter of the processor to detect repeated fetch of a same instruction (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the addresses do not match, the loop counter (8) is cleared to 0 and the contents of the old program counter (6) are updated with the contents of the current program 

Consider claim 18, Miyazaki discloses a computer system comprising the livelock recovery circuit for a processor as set forth in claim 1, and the processor (page 6, CPU).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki as applied to claim 1 above, and further in view of Examiner’s Official Notice.
Consider claim 11, Miyazaki discloses the livelock recovery circuit of claim 1, wherein the detection logic is configured to set a livelock detected signal upon detecting that the processor has illegally repeated an instruction (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the 
On the other hand, Examiner takes Official Notice of a register. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a register with the invention of Miyazaki such that Miyazaki’s livelock detected signal is stored in a register in a particular, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki as applied to claim 1 above, and further in view of Abernathy et al. (Abernathy) (20070245350).
Consider claim 14, Miyazaki does not disclose the known state is an idle state.
On the other hand, Abernathy discloses a known state being an idle state ([0016], For example, if the hang detection control logic detects the livelock (or hang) condition, i.e. that there are X number of flushes without an instruction being committed (where X may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abernathy with the invention of Miyazaki, as this modification merely entails simple substitution of one known element (Miyazaki’s action following detecting livelock) for another (Abernathy’s action following detecting livelock) to obtain predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (in the case of claim 16, as applied to claim 1), and further in view of Gregory et al. (Gregory) (US 6132109).
Consider claim 16, Miyazaki does not explicitly disclose the livelock recovery circuit is embodied on an integrated circuit.
On the other hand, Gregory discloses an integrated circuit (col. 4, lines 28-29, integrated circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an integrated circuit with the invention of Miyazaki 

Consider claim 19, Miyazaki discloses a livelock recovery circuit comprising: detection logic configured to monitor one or more control signals of a processor to detect if the processor illegally repeats an instruction (page 8, at regular time intervals, the contents of the current program counter (5) are compared with the contents of the old program counter (6) except for the specific lower m bits by the comparison detection means (7) (step S21, S22) If the addresses do not match, the loop counter (8) is cleared to 0 and the contents of the old program counter (6) are updated with the contents of the current program counter (5) (steps S23 to S25). On the other hand, if the addresses match, the loop counter (8) is incremented. When an infinite loop of a program occurs, the loop address is usually limited to a narrow area of the memory space, and the lower m bits of the program address vary, but the upper remaining bits remain unchanged. Accordingly, address coincidence is continuously detected, and the loop counter (8) continuously counts up. When the specific value is reached (for example, the counter overflows), the loop counter (8) outputs the loop detection signal (9) (steps S23 to S26 to S28)); and transition logic configured to, in response to the detection logic detecting that the processor has illegally repeated an instruction, cause the processor to transition to a known state (page 9, this loop detection signal (9) starts the restart recovery process by transferring the contents of the restart address register (Process 0) to the current program counter (5).); wherein the detection logic is configured to detect that the processor has illegally repeated an instruction by using a program 
However, Miyazaki does not disclose a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture the aforementioned livelock recovery circuit.
On the other hand, Gregory discloses a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture a circuit (col. 4, lines 3-4, the process begins with the designer writing HDL source code 100; col. 5, lines 4-8, after developing constraints, the designer then proceeds to synthesize 104 a circuit from the HDL description produced in the writing HDL 100 step. This step involves translating the description into an initial circuit that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gregory’s teaching with the invention of Miyazaki, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 20, the combination of Miyazaki and Gregory entails an integrated circuit manufacturing system comprising: the non-transitory computer readable storage medium as set forth in claim 19; a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of the integrated circuit embodying the livelock recovery circuit; and an integrated circuit generation system configured to manufacture the livelock recovery circuit according to the circuit layout description (Gregory, col. 4, lines 3-4, the process begins with the designer writing HDL source code 100; col. 5, lines 4-8, after developing constraints, the designer then proceeds to synthesize 104 a circuit from the HDL description produced in the writing HDL 100 step. This step involves translating the description into an initial circuit that correspond directly with the statements in the source HDL; col. 6, lines 42-43, the designer released the design for fabrication.).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter. See the reasons for allowance set forth in paragraph 4 of the Notice of Allowance dated September 26, 2019, in the parent application 15/340,554 (now US 10552155). In addition, a terminal disclaimer directed to the aforementioned parent application has been approved on September 24, 2020.

Response to Arguments
Applicant on page 9 argues: “The Specification has been reviewed and corrected where appropriate to eliminate any informalities noted. Claim 9 has been amended to insert a period. Withdrawal of the objection to the Specification and claims is requested.”
In view of the aforementioned amendments, the previously presented objections to the specification and claims are withdrawn.

Applicant on page 9 argues: “A terminal disclaimer has been filed with respect to prior U.S. Patent No. 10,552,155. Withdrawal of this ground of rejection is requested.”
In view of the aforementioned terminal disclaimer, which has been approved, the previously presented double patenting rejections are withdrawn.

Applicant on page 9 argues: “The claims have been reviewed and amended where appropriate to eliminate any issue of indefiniteness or antecedent basis that may have existed. Withdrawal of this ground of rejection is requested.” 
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant on page 10 argues: ‘Miyazaki repeatedly explains that the comparison of the old program counter and the current program counter excludes the lowest m bits. Miyazaki emphasizes this because when an infinite loop occurs the addresses in the loop are usually limited to a narrow area of memory space - i.e. the lower m bits of the address fluctuate (indicating that different instructions are retrieved) but the remaining upper bits remain the same. Consequently, the system of Miyazaki detects whether there are a predetermined number of different instructions repeatedly fetched from a narrow range of memory.’
Examiner generally submits that Miyazaki does not specifically detect whether there are a predetermined number of “different” instructions repeatedly fetched from a narrow range of memory. Examiner also generally notes that the claim does not recite a comparison between an old program counter and a current program counter that does not exclude any bits of the program counter to determine whether the old program counter and the current program counter are the same. Rather, the claim merely appears to convey that the program counter is “us[ed]” for the intended use of detecting repeated fetch of a same instruction. 

Applicant across pages 10-11 argues: ‘In other words, in Miyazaki an infinite loop would be determined if different instructions are repeatedly fetched from a predetermined range in 
Examiner first submits that different instructions being “repeatedly” fetched may imply that the fetched instructions would be the same. Nevertheless, Examiner submits that Miyazaki’s invention is to detect infinite loops. Infinite loops necessarily entail repeated fetch of a same instruction. Therefore, Miyazaki’s invention is to detect repeated fetch of a same instruction. Even if each increment of Mizayaki’s loop counter was catalyzed by a different instruction having different lower bits but the same upper bits, the determination upon the loop counter reaching a specific value that an infinite loop is occurring is also a determination that a same instruction is being repeatedly fetched. 

Applicant on page 11 argues: “Accordingly, in contradistinction to the livelock recovery circuit as recited in claim 1, the system of Miyazaki would not be able to detect a livelock in which the processor is looping between instructions that are stored at addresses which are far apart in the memory because Miyazaki is not detecting that the same instruction is being repeatedly fetched.”
However, the claim does not recite any limitations specific to the aforementioned scenario. For example, the claim does not recite detecting a livelock in the scenario in which the processor is looping between instructions that are stored at addresses which are far apart in the memory, and does not recite a comparison between an old program counter and a current program counter that does not exclude any bits of the program counter to determine whether the old program counter and the current program counter are the same.

Applicant on page 11 argues: “As Miyazaki does not disclose all of the features of claim 1, Applicant submits that claim 1 is novel and non-obvious over Miyazaki. All of the other claims include the distinguishing features of claim 1, or corresponding distinguishing features, and thus are novel and non-obvious over Miyazaki for at least the same reasons.” Applicant on page 11 argues: ‘Applicant submits that neither the Examiner's Official Notice, nor Abernathy, nor Gregory cure the deficiencies of Miyazaki with respect to claim 1. Specifically, neither the Examiner's Official Notice, Abernathy, nor Gregory disclose a livelock recovery circuit for a processor that comprises detection logic that "is configured to detect that the processor has illegally repeated an instruction by using a program counter of the processor to detect repeated fetch of a same instruction" as set forth in claim 1. Accordingly, claim 1 is non-obvious over any possible combination of Miyazaki, the Examiner's Official Notice, Abernathy, and Gregory, or modification of one in view of one or all of the others. All of the other claims include the distinguishing features of claim 1, or corresponding distinguishing features, and thus are submitted to be non-obvious and patentably distinguished over any combination of the prior art of record for at least the same reasons.’
Examiner’s responses to argument above are likewise applicable to the aforementioned arguments directed to the aforementioned further claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KEITH E VICARY/            Primary Examiner, Art Unit 2182